Citation Nr: 0020600	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service connected 
peptic ulcer disease, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for service connected 
macules of the face, with macular depigmentation of the back, 
chest and shoulders, residuals of tinea versicolor, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1977.  This case comes before the Board of Veterans' 
Appeals (Board) from an appeal of a rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veteran Affairs (VA), in which the RO declined to increase 
the disability rating for service connected peptic ulcer 
disease above 10 percent, and declined to increase the 
disability rating for service connected macules of the face, 
with macular depigmentation of the back, chest and shoulders, 
residuals of tinea versicolor, above 10 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected peptic ulcer disease is 
manifested by the daily taking of ulcer medication, 
complaints of epigastric pain when not taking his medication, 
and objective evidence of epigastric tenderness, without an 
active ulcer. 

3.  The veteran's service connected macules of the face, with 
macular depigmentation of the back, chest and shoulders, 
residuals of tinea versicolor, is manifested by complaints of 
a skin rash that appears periodically, severe itching during 
flare-ups, and objective evidence of depigmented lesions on 
the back, some similar lesions on the arms and chest, but no 
evidence of an acute lesion.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating above 10 
percent for peptic ulcer disease have not been satisfied.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (1999).

2.  The criteria for an assignment of a rating above 10 
percent for macules of the face, with macular depigmentation 
of the back, chest and shoulders, residuals of tinea 
versicolor, have not been satisfied.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 
4.27, 4.118, Diagnostic Codes 7806, 7899 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

	I.  Peptic ulcer disease

In considering the severity of the veteran's peptic ulcer 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  In 
a June 1982 rating decision, the RO granted service 
connection for peptic ulcer disease "without evidence of 
ulceration", with a 10 percent rating effective November 25, 
1981, the date of receipt of the veteran's claim.  His 
service medical records show that he was hospitalized from 
August to September of 1977 for, among other things, weight 
loss, vomiting and abdominal pains.  An 
esophagogastroduodenoscopy revealed very mild duodenitis, but 
did not result in any specific gastrointestinal findings.  A 
May 1982 VA examination revealed complaints of indigestion 
and abdominal pain.  Upper gastrointestinal (GI) series tests 
from March 1982 revealed a somewhat irregular and irritable 
duodenum, consistent with peptic ulcer disease.  Subsequent 
rating decisions confirmed the 10 percent rating.  The case 
came before the Board once previously, and was remanded in 
June 1998 for a VA examination and to obtain further 
treatment records.     

As indicated above, the veteran has appealed the assignment 
of a 10 percent rating for his service connected peptic ulcer 
disease, and contends that a higher rating is warranted.  
After a review of the records, the Board finds that the 
evidence does not support his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

The veteran's service connected stomach disability is rated 
under 38 C.F.R. § 4.114 Diagnostic Code (DC) 7305, for 
duodenal ulcer.  A 60 percent rating is assigned for severe 
duodenal ulcers, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is assigned for moderately severe duodenal 
ulcers; less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 20 percent rating is 
assigned for moderate duodenal ulcer; recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  A 
10 percent rating is assigned for mild duodenal ulcers; with 
recurring symptoms once or twice yearly. 

The Board considers the most recent evidence regarding the 
veteran's peptic ulcer disease and finds that a higher rating 
is not warranted for this disability.  The September 1998 VA 
examination reveals that the veteran takes Cimetidine and 
Mylanta for his ulcer condition, and complains of epigastric 
pain "all of the time unless he takes the medications".  He 
reports no history of vomiting or melena, but occasional 
loose bowels.  Upon examination, there was no evidence of 
weight loss or anemia.  The examiner noted some epigastric 
tenderness, and reported that the area of the disease was 
probably the duodenum.  An upper GI series revealed a normal 
examination without evidence of scarring or active disease.  
The diagnosis was "chronic duodenal ulcer disease which is 
not active at the present time with the normal upper 
gastrointestinal series".  This examination does not reveal 
any evidence of recurring episodes of severe ulcer symptoms 
of any duration, or even continuous moderate symptoms.  
Rather, the evidence shows that he has epigastric pain when 
he does not take his medication.  The report also indicates 
that the veteran has rare night pain that is made worse by 
spicy foods.  

The Board also considers the VA outpatient treatment records 
from September 1986 to July 1998 for the treatment of the 
veteran's ulcer condition, as requested in the previous Board 
remand.  These records show that the veteran routinely 
refilled prescriptions for his peptic ulcer disease.  
However, there is no mention in these records of an 
exacerbated condition, such as an increase in the frequency, 
severity and duration of the ulcer symptoms, or anything to 
reflect a moderate ulcer condition necessary to satisfy the 
20 percent criteria.  Thus, this evidence does not support a 
rating greater than 10 percent for his peptic ulcer disease.  

	II.  Macular skin condition

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  An April 1983 Board decision granted 
service connection for a chronic skin condition of the face 
and of the back, from which the RO established a 
noncompensable rating for macules of the face with macular 
depigmentation of the back, effective November 25, 1981.  The 
veteran's service medical records show treatment for various 
rashes and skin conditions in service.  The May 1982 VA 
examination report indicates a diagnosis of residual macules 
of preceding acneiform lesions on the face, and macular 
depigmentation of the back.  In a February 1987 rating 
decision, the RO increased the disability rating for the 
veteran's skin condition to 10 percent, effective October 29, 
1986, based on evidence from a January 1987 VA examination of 
continued macular depigmentation.  Later rating decisions 
confirmed the 10 percent rating.        

As indicated above, the veteran has appealed the assignment 
of a 10 percent rating for his service connected macular skin 
condition, and contends that a higher rating is warranted.  
After a review of the records, the Board finds that the 
evidence does not support his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

The veteran's skin condition is rated under 38 C.F.R. 
§ 4.118, DC 7899-7806.  DC 7899 is used to identify skin 
condition that are not listed in the Schedule, and are rated 
by analogy to a similar disability listed in the Schedule.  
See 38 C.F.R. §§ 4.20, 4.27 (1999).  DC 7806 is the 
Schedule's code section for eczema.  A 50 percent rating 
contemplates eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  A 30 percent rating contemplates an 
eczema condition with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 10 percent 
rating for eczema contemplates exfoliation, exudation or 
itching of an exposed skin area or an extensive area of skin.  
A noncompensable rating for eczema contemplates slight, if 
any, exfoliation, exuding or itching of an unexposed skin 
surface or small skin area.  

The September 1998 VA examination revealed the veteran's 
complaints of a skin rash that appears periodically, is 
treated with hydrocortisone cream and anti-itch medications, 
and itches severely during flare-ups.  Upon examination, the 
veteran had depigmented lesions on his back in a triangular 
area that was 14 inches across the top and 7.5 inches long.  
There was also a 4 inch by 6-inch area on the arms and chest 
of similar lesions, and a few isolated lesions on the upper 
arms.  There was no evidence of an acute lesion on any areas, 
and the examiner associated the veteran's complaint of 
itching to a nervous manifestation.  The diagnosis was tinea 
versicolor.  

Photographs, taken as part of the examination and requested 
by the previous Board remand, show what the Board would 
describe as numerous skin depigmentation blotches of varying 
shades, both light and dark colored, on the back.  However, 
the Board does not find that this evidence satisfies the next 
higher, 30 percent, rating.  The veteran's skin rash appears 
periodically with itching flare-ups.  The evidence does not 
reveal constant itching or exudation.  This examination also 
noted no acute lesions, let alone extensive lesions.  In 
reviewing the photographs of the veteran's skin condition, 
the Board does not find that this condition could reasonably 
be described as "marked disfigurement".  As previously 
described, the photographs show that the veteran has skin 
depigmentation blotches of varying light and dark shades on 
his back.  However, in the Board's opinion, the condition is 
not markedly disfiguring.  They cover a sizable portion of 
his upper back and, according to the latest VA examination, a 
smaller part of his arms and chest.  The evidence does not 
show that they are exhibited on normally exposed skin, which 
could be more easily identified as a markedly disfiguring 
condition.  The evidence reveals itching of, at most, an 
extensive area of normally unexposed skin, primarily the 
back, consistent with a 10 percent rating.   The Board thus 
finds that this diagnosis satisfies solely the 10 percent 
rating requirement for DC 7806.  

VA outpatient treatment records from September 1986 to July 
1998 reveal periodic treatment of a recurrent rash on the 
face, back and portions of the chest, for which he was 
prescribed topical medication.  The Board does not find 
evidence in these records to suggest that the veteran's skin 
condition is markedly disfiguring, constantly itching or 
marked by extensive lesions.  Therefore, based on the 
foregoing analysis, the Board finds that the veteran's 
macules of the face, with macular depigmentation of the back, 
chest and shoulders, residuals of tinea versicolor, warrants 
a 10 percent evaluation.

	III.  Extraschedular Ratings

The 10 percent disability ratings for peptic ulcer disease 
and macules of the face and body, according to the Schedule, 
do not preclude the Board from granting higher ratings for 
either of these disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § .3321 (b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether either claim in this case warrants the 
assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent for peptic ulcer disease and from zero to 50 percent 
for the skin condition, exists in the Schedule that 
anticipates greater disability from peptic ulcer disease or 
from macules of the face and body.  The record does not 
establish a basis to support a higher rating for either 
disability under the Schedule.  Additionally, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The record does not show that the veteran has required 
post-service hospitalization for his ulcer condition or skin 
condition, let alone frequent hospitalization so as to 
require extraschedular consideration.  The record also does 
not show that either of these conditions has markedly 
interfered with his employment.  For the reasons noted above, 
the Board concludes that the impairment resulting from peptic 
ulcer disease and from a macular condition of the face, back 
chest and shoulders is adequately compensated by the ratings 
now assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted for either claim in 
this case.


ORDER

Entitlement to an increased rating for peptic ulcer disease 
is denied.

Entitlement to an increased rating for macules of the face, 
with macular depigmentation of the back, chest and shoulders, 
residuals of tinea versicolor is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

